DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 12/22/2020 in which claims 1 has been amended and entered of record.
Claim 1 has been amended herein to overcome the rejections under 35 U.S.C 112 second paragraph. Based on the amended claim, the rejections under 35 U.S.C 112 second paragraph for claim 1 and its dependent claims, are withdrawn.
Applicant’s arguments on pages 9-11 of the Amendment have been fully considered but they are not persuasive (see the rejections and the section “Response to Arguments” below).
Claims 1-9 are presented for examination.

Claim Interpretation
The preamble must be evaluated to determine whether the recited purpose of intended use results in a structural difference between the claimed invention and the prior art. It has been held that the body of a claim can describe a “structurally complete invention” without the preamble. Intirtool, Ltd. V. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004), MPEP 2111.02.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG US Patent Publication 2019/0044447; hereinafter “WANG”.
Regarding claim 1, WANG discloses a resonant DC-DC voltage converter (Fig. 1), notably for a hybrid or electric vehicle, said converter comprising:
N interleaved main resonant circuits (Fig. 1, phase 1 and phase 2), where N being a natural integer greater than or equal to two (Fig. 1 two passes (phases)), and in which: 
the main resonant circuits are connected together at at least one neutral point (Fig. 1, common connection between the return of phase 1 and two to the right of Lr) 
said neutral point being connected to the ground of the converter through an impedance configured to store energy (Fig. 1, Lr is an inductor and an energy storage) and to enable zero voltage switching of the switches of the resonant DC-DC converter [0003].
Regarding claim 2, WANG discloses the converter according to claim 1 above, WANG further discloses said impedance comprises an inductance (Fig. 1, Lr is an inductance).
Regarding claim 3, WANG discloses the converter according to claim 1 above, WANG further discloses said impedance forms a subsidiary resonant circuit different from said main resonant circuits (Fig. 1, Lr is a subsidiary resonance circuit).
Regarding claim 4, WANG discloses the converter according to claim 1 above, WANG further discloses each main resonant circuit comprises a transformer (Fig. 1, n:1 [0043]) including at least one primary winding and at least one secondary winding [0043], and in which said neutral point is connected to a terminal of a winding of the transformer of each main resonant circuit (Fig. 1, primary winding of the transformers are connected at the common point to the right of Lr).
Regarding claim 5, WANG discloses the converter according to claim 4 above, WANG further discloses a first neutral point (Fig. 1, primary winding of the transformers are connected at the common point to the right of Lr) is connected to the primary 
Regarding claim 6, WANG discloses the converter according to claim 5 above, WANG further discloses the main resonant circuits of the converter are each connected to a respective input structure (Fig. 1, each input of each phase is connected to a respective input structure e.g. Q11, Q12, Q21, and Q22) including at least one switch (Fig. 1, Q11, Q12, Q21, and Q22) configured to control an energy circulating in the main resonant circuit ([0046] the converter is a zero switching resonance converter thus the switches are to controlling the transferring of energy in the resonant tank circuit between the capacitance and the inductance), the impedance connected to the first neutral point being configured to store energy and to enable zero voltage switching of the switches of said input structures (Fig. 1,Lr is an energy storage device and the converter is a zero switching converter thus the inductor Lr is enable zero voltage switching).
Regarding claim 7, WANG discloses the converter according to claim 4 above, WANG further discloses a second neutral point is connected to the secondary windings of the transformers of each main resonant circuit (Fig. 1, second neutral point is to the right of SR11 and SR22).
Regarding claim 9, WANG discloses the converter according to claim 1 above, WANG further discloses each main resonant circuit comprises at least one first inductive element (Fig. 1, Lr), a resonance capacitor (Fig. 1, Cr) connected to said first inductive element (Fig. 1, Cr is connected to Lr) configured to resonate with each other (Fig. 1, Cr and Lr are resonance components).

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song US Patent Publication 2012/0163035; hereinafter “Song”.
Regarding claim 1, Song discloses resonant DC-DC voltage converter (Fig. 1), notably for a hybrid or electric vehicle [0005], said converter comprising: 
N interleaved main resonant circuits (Fig. 1 is a multi-phase interleaved resonance circuits resonance “two or more secondary half-bridges” [0019] including primary s and a shared capacitor C2; and [0011] zero voltage switching is another indication of resonance switching), where N being a natural integer greater than or equal to two (“two or more secondary half-bridges” [0019]), and in which: 
the main resonant circuits are connected together at at least one neutral point (Fig. 1, common connection above C2) different from a ground (negative connection side of the battery Vi) of the converter, 
said neutral point being connected to the ground of the converter through an impedance (Fig. 1, C2) configured to store energy (Fig. 2, C2 is a capacitor to store energy) and to enable zero voltage switching of the switches of the resonant DC-DC converter [0011].
Regarding claim 4, Song discloses the converter according to claim 1 above, Song further discloses each main resonant circuit comprises a transformer (Fig. 1, T1 to Tn) including at least one primary winding (Fig. 1, primary side of T1 to Tn) and at least one secondary winding (Fig. 1, secondary side of T1 to Tn), and in which said neutral point is connected to a terminal of a winding of the transformer of each main resonant circuit (Fig. 1, each T1 to Tn is connected to the neutral point above C2).
Regarding claim 5, Song discloses the converter according to claim 4 above, Song further discloses a first neutral point (Fig. 1, each T1 to Tn is connected to the neutral point above C2) is connected to the primary windings of the transformers of each main resonant circuit (Fig. 1, each primary side of T1 to Tn is connected to the neutral point above C2).
Regarding claim 6, Song discloses the converter according to claim 5 above, Song further discloses the main resonant circuits of the converter are each connected to a respective input structure (Fig. 1, main resonance circuit primary of T1 and C2 is connected to input structure near L1) including at least one switch (Fig. 1, Q1 and Q2) configured to control an energy circulating in the main resonant circuit ([0011] zero switching control the energy circulate in the resonance circuit), the impedance connected to the first neutral point being configured to store energy and to enable zero voltage switching of the switches of said input structures ([0011] zero switching of the resonance circuit transferring energy between the inductance of the winding L1 and the capacitor C2).
Regarding claim 7, Song discloses the converter according to claim 4 above, Song further discloses a second neutral point (Fig. 1, connection above C4) is connected to the secondary windings of the transformers of each main resonant circuit (Fig. 1, connection above C4 is connected to the secondary winding of each resonance circuit).
Regarding claim 8, Song discloses the converter according to claim 7 above, Song further discloses the main resonant circuits of the converter are each connected to a respective output structure (Fig. 1, each resonance T1-Tn and capacitor C4 circuits 
Regarding claim 9, Song discloses the converter according to claim 7 above, Song further discloses each main resonant circuit comprises at least one first inductive element (Fig. 1, primary winding of each transformer T1-Tn), a resonance capacitor (Fig. 1, C2) connected to said first inductive element (Fig. 1, C2 is connected to the primary winding of T1-Tn) configured to resonate with each other (Fig. 1, C2 and the primary winding of T1 or Tn is a resonant tank circuit thus resonate together).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of Song US Patent Publication 2012/0163035; hereinafter “Song”.
Regarding claim 8, discloses the converter according to claim 1 above, WANG further discloses the main resonant circuits of the converter are each connected to a respective output structure (Fig. 1, output structure of the phase 1 including SR11, SR12 and output structure of the phase 2 including SR21 and SR22) including at least one switch configured to control an energy circulating in said main resonant circuit [0045, the impedance connected to the second neutral point.
Wang does not discloses the second neutral point being configured to store energy and enable zero voltage switching of the switches of said output structures.  However, having the second neutral point being configured to store energy and enable zero voltage switching of the switches of said output structures is well-known in the art. The reference of Song is introduced to provide as an evidence.  Song discloses a multi-phase converter having second neutral point being configured to store energy and enable zero voltage switching of the switches of said output structures (Fig. 1, the second neutral point connected between C3 and C4).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teaching of Song and have the second neutral point being configured to store energy and enable zero voltage switching of the switches of said output structures.  Doing so would allow storing energy for the second neutral point while prevent any direct current shorted to ground.

Response to Arguments
Applicant's arguments filed on 12/22/2020 with respect to claims 1-7 and 9 have been considered but are not persuasive. Please see response below.
Regarding the first set of the rejections of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2019/0044447 (Wang), Applicant's arguments that “Wang does not teach each and every element recited by claim 1”.  For example Applicant argues “Wang is defective for failure to teach the analogous impedance… resonant inductor Lr is not configured to store energy… resonant inductor Lr is not configured to store energy… Wang may have a parasitic impedance, this is very different from a component which is specifically configured to behave as an impedance… one cannot assimilate the inductor Lr to a component that would be specifically configured to behave as an impedance and to store energy” (See Applicant’s Remarks page 6).
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree such arguments because Wang clearly shows Lr is an inductor, any ordinary person in the art would know an inductor is an energy storage device and have an impedance.  As long as long as a device is defined as an inductor it can store energy and have an impedance.
Applicant further argues that “the inductor Lr cannot be considered as being configured to allow zero voltage switching of DC/DC converter switches. Nothing in D1 describes this feature regarding the inductor Lr. Paragraph [003], cited by the examiner, only mentions ZVS switches that are inherently zero voltage switches, unrelated to the 
The neutral point, as identified in the Office Action, is not connected to a converter ground. 
Rather, it is connected to a negative terminal, denoted "-", of said converter, and not to a ground”.
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree such arguments because similarly to Applicant’s disclosure, Wang clearly shows the inductor Lr is connected the lowest voltage potential point of the converter which is the converter ground as described by Applicant.  Since the inductor Lr is connected to the lowest voltage potential point of the converter, it enable the converter switch at zero voltage. A particular claim element can be mentioned explicitly in the reference or it can be inherent. The reference does not have to describe a claim element in precisely the same words used in the application claim. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required." (In re Bond, 910 F.2d 831, 832 (Fed. Cir.1990)).
Applicant also argues that “[t]he neutral point, as identified in the Office Action, is not connected to a converter ground.
Rather, it is connected to a negative terminal, denoted "-", of said converter, and not to a ground”.
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree such arguments because based on the Applicant 
Based on the disclosure, Wang disclosed the claimed invention of Claims 1-7 and 9.
Regarding the second set of rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0163035 (Song), Applicant's arguments that “Song cannot anticipate claim 1 by disclosing each and every element recited by claim 1”.
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree such arguments because Applicant uses an embodiment of Fig. 2 in the argument while the Examiner cited the embodiment of Fig. 1 in the rejection dated on 07/22/2020.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836